Title: To George Washington from Tobias Lear, 17 November 1795
From: Lear, Tobias
To: Washington, George


          
            My dear Sir,
            Washington [D.C.], Novr 17th 1795
          
          I should ere’ this have acknowledged the receipt of your respected favor of the 2d inst. but waited for a further communication, or for the arrival of Colo. Rochefontaine. The latter has just taken place. And I have informed Colo. Gilpin thereof, who told me a few days ago that he would be ready at a moments’ warning to accompany that Gentleman to the junction of the Potomac & Shanandoah; I, therefore, presume we shall set off tomorrow.
          I was just on the point of going to Annapolis to present a petition to the Assembly in behalf of the Potomac Company, praying them to take a proportion of the additional Shares; but the

arrival of Colo. R. will take me another course, and Colo. Forrest has engaged to go to Annapolis in my stead, which I am very glad of, and trust that his knowledge of Characters, and of the best means of accomplishing this important point will ensure us success there, of which there seems at present no doubts, from the information we have received of the disposition of this Assembly. In virginia the thing seems mo⟨re⟩ dubious.
          I am happy, my dear Sir, in being able to inform you that the late season of dry weather has enabled us to make the navigation between the falls very good. Indeed it is nearly as perfect as it can be made or wished—No difficulty or danger in passing need now to be apprehended.
          The Peggy arrived here on the 9th instant, and brought the enclosed letter for you, which, as I knew the Contents, I took the liberty to open, in order to get at the invoice of your things, which was necessary to have them entered at the Custom House and delivered from the Ship. I ventured to do this the more especially as I knew the Blankets were wanting at Mount Vernon & the season would not admit of delay. I had the things all sent down and they were safely delivered. Enclosed is a Copy of the duties on the goods—and on the back the form of a bond &c. which I have settled.
          Please to present my affectionate and most respectful regards to Mrs Washington and beleive me to be with sentiments of the purest respect and most sincere attachment My dear Sir, Your grateful, affectionate & faithful friend
          
            Tobias Lear
          
          
            P.S. I have advertised your House in Alexa. to be lett, but have as yet been unable to find a tenant such as could be wished, that would give £60—which was the lowest that any one thot it ought to be placed at. If one should not offer on my return at that rate, I shall set it at £50—which I think must undoubtedly be obtained.
          
        